Per Curiam,
This case was argued with No. 461, January term, 1894, in which an opinion affirming the judgment has just been filed. The first and second specifications relate to the competency of the witnesses mentioned therein respectively. We are not convinced that there was any error in receiving the testimony of the one or rejecting that of the other. Nor do we think there was any error in the learned judge’s answer to the defendant’s point recited in the third specification.
Judgment affirmed.